Title: To John Adams from Harriet Welsh, 11 March 1822
From: Welsh, Harriet
To: Adams, John


				
					Dear Sir—
					Boston March 11th 1822
				
				Having met with the answer & recantation of Campbell the poet to Mr. Everett and being pleased I have thought you too might like to have it read to you, regretting that I cannot receive the pleasure and benefit of reading it to you myself—it has suggested an inquiry which it will gratify my curiosity if you will have the goodness to answer—viz—whether you think that at any period of our revolution any man be his popularity what it might, could have persuaded the people of this country, or any considerable number of them, to be governed by a king of their own or even a President for life—or if in your opinion it would have been possible for any man gradually so to constitute himself at when we separated from Great Britain?—Mr. Everett is now repeating his lectures at Cambridge—when he can let me have them I shall transmit them to you or myself take them to Quincy—. When you have finished the perusal of his brothers “Europe” I Shall ask the favor of You to let me have it a few days if it can be spared—to your most respectful /  friend
				
					H Welsh
				
				
			